Citation Nr: 1729931	
Decision Date: 07/28/17    Archive Date: 08/04/17

DOCKET NO.  10-43 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a stomach disability, to include as due to Agent Orange exposure.

2.  Entitlement to service connection for prostatitis, to include as due to Agent Orange exposure.

3.  Entitlement to service connection for arthritis, to include as due to Agent Orange exposure.

4.  Entitlement to service connection for a back disability, to include as due to Agent Orange exposure.

5.  Entitlement to service connection for an acquired psychiatric disability, claimed as depression, to include as due to Agent Orange exposure.

6.  Entitlement to service connection for type II diabetes mellitus, to include as due to Agent Orange exposure.

7.  Entitlement to service connection for a heart disability, to include as due to Agent Orange exposure and/or diabetes mellitus type II.

8.  Entitlement to service connection for a kidney disability, to include as due to Agent Orange exposure and/or diabetes mellitus type II.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from July 1967 to April 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  

REMAND

Agent Orange Exposure at Fort Gordon, Georgia

The issues on appeal should be remanded for further attempt to verify the claimed exposure to Agent Orange during service.  While the Veteran primarily contends that the claimed stomach, arthritis, back, psychiatric, diabetes mellitus type II, heart, prostate, and kidney disabilities were caused by exposure to Agent Orange during service in the demilitarized zone in Korea, he also asserted during the course of the appeal that Agent Orange was used at Fort Gordon, Georgia, while he was stationed there.  VA's Adjudication Procedures Manual, M21-1, Part IV, Subpart ii, Chapter 1, Section H, 7(a), sets out instructions on how to verify herbicide exposure on a factual basis in locations other than Vietnam or the Korean DMZ.  Specifically, the RO is to ask the veteran for the approximate dates, location, and nature of the alleged exposure.  Although the Veteran has asserted exposure to an herbicide agent during his service at Fort Gordon, Georgia, it does not appear that VA has developed this portion of his claim; therefore, a remand is needed so that such development may be conducted.

Service Connection for Prostatitis

The issue of service connection for prostatitis is also remanded for a VA examination with a medical opinion.  The evidence shows that the Veteran received in-service treatment (i.e., in January 1969) for burning during urination of two months' duration, and received post-service private treatment beginning in September 1969 for recurrent subacute prostatitis.  The evidence currently of record is insufficient to decide the appeal because it is unclear whether the in-service symptoms of burning during urination were a manifestation of, or related to, the recurrent subacute prostatitis diagnosed and treated approximately five months after service separation.  No VA examination or medical opinion has been provided in connection with the appeal.  For these reasons, a remand for a VA examination with a medical opinion is needed.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide further details regarding his assertion that he was exposed to Agent Orange at Fort Gordon, Georgia, to include specifics as to the manner in which he believes he was exposed to herbicide agents, including Agent Orange.

2.  Thereafter, conduct all relevant development as specified under M21-1.IV.1.H.7.a for verifying herbicide exposure on a factual basis in locations other than the Republic of Vietnam, the Korean DMZ, or Thailand.

3.  Schedule the Veteran for a VA examination for the claimed prostatitis.  All relevant documents should be made available to and reviewed by the examiner.  The examiner should confirm that the record was reviewed. 

Based on review of the appropriate records, the examiner should provide the following opinion:

Is it as likely as not (i.e., to at least a 50-50 degree of probability) that the recurrent prostatitis had its onset during service or is otherwise causally or etiologically related to service?

In rendering the medical opinion, the examiner should address the significance of the following:

* The in-service (January 1969) medical treatment for burning during urination of two months duration.  
* The post-service treatment for recurrent subacute prostatitis beginning in September 1969.  See November 1970 letter from the private medical provider.

A rationale should be provided for all opinions given, and the factors upon which each medical opinion is based should be set forth in the report.  

4.  After completing the development requested above, and any further development deemed necessary in light of the expanded record, readjudicate the appeals, to include as due to exposure to herbicide agent(s) including Agent Orange.  If the benefits sought on appeal are not granted in full, the Veteran and the representative should be furnished with a Supplemental Statement of the Case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




